


110 HR 531 IH: Retirement Security Education Act of

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 531
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a grant program to enhance the financial and
		  retirement literacy of mid-life and older Americans and to reduce financial
		  abuse and fraud among such Americans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Security Education Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Improving
			 financial literacy is a critical and complex task for Americans of all
			 ages.
			(2)Low levels of
			 savings and high levels of personal and real estate debt are serious problems
			 for many households nearing retirement. Personal savings rates have fallen to a
			 dangerously low 2 percent.
			(3)Approximately half
			 of working Americans have any form of pension coverage. Today, just 21 percent
			 of workers have defined benefit coverage and just 27 percent of workers are
			 enrolled in 401(k)s.
			(4)Because women have
			 longer life expectancies, the number of poor older women is more than twice the
			 number of poor older men. Studies have also found that there is a substantial
			 gender gap in all sources of retirement income including Social Security,
			 pensions, savings and earnings from post-retirement employment.
			(5)The more limited
			 time frame that mid-life and older individuals and families have to assess the
			 realities of their individual circumstances, to recover from counter-productive
			 choices and decision-making processes, and to benefit from more informed
			 financial practices, has immediate impact and near term consequences for
			 Americans nearing or of retirement age.
			(6)Research indicates
			 that there are now 4 basic sources of retirement income security. Those sources
			 are social security benefits, pensions and savings, healthcare insurance
			 coverage, and, for an increasing number of older individuals, necessary
			 earnings from working during retirement years.
			(7)The Congressional
			 Budget Office has found that about a quarter of baby-boomer households have so
			 far failed to accumulate significant savings and that they appear likely to
			 depend entirely on government benefits in retirement.
			(8)Over the next 30
			 years, the number of older individuals in the United States is expected to
			 double, from 35,000,000 to nearly 75,000,000, and long-term care costs are
			 expected to skyrocket.
			(9)Over the next 25
			 years, the number of individuals over 65 years of age requiring long term care
			 services is expected to double to approximately 12 million.
			(10)Fraud against
			 older individuals, including telemarketing schemes, predatory lending, identity
			 theft and Internet fraud has risen dramatically.
			3.Grant program to
			 enhance financial and retirement literacy and reduce financial abuse and fraud
			 among mid-life and older Americans
			(a)AuthorityThe
			 Secretary is authorized to award grants to eligible entities to provide
			 financial education programs to mid-life and older individuals who reside in
			 local communities in order to—
				(1)enhance and promote
			 knowledge of financial issues, long-term care, and retirement issues among such
			 individuals; and
				(2)reduce financial
			 abuse and fraud, including telemarketing, mortgage, and pension fraud, among
			 such individuals.
				(b)Eligible
			 EntitiesAn entity is eligible to receive a grant under this
			 section if such entity is—
				(1)a
			 State agency or area agency on aging; or
				(2)a
			 non-profit organization organized under section 501(c)(3) of the Internal
			 Revenue Code with a proven record of providing—
					(A)services to
			 mid-life and older individuals;
					(B)consumer awareness
			 programs; or
					(C)supportive
			 services to low-income families.
					(c)ApplicationAn
			 eligible entity desiring a grant under this section shall submit an application
			 to the Secretary in such form and containing such information as the Secretary
			 may require, including a plan for continuing the programs provided with grant
			 funds under this section after the grant expires.
			(d)Limitation on
			 Administrative CostsA recipient of a grant under this section
			 may not use more than 4 percent of the total amount of the grant in each fiscal
			 year for the administrative costs of carrying out the programs provided with
			 grant funds under this section.
			(e)Evaluation and
			 Report
				(1)Establishment of
			 performance measuresThe Secretary shall develop measures to
			 evaluate the programs provided with grant funds under this section.
				(2)Evaluation
			 according to performance measuresApplying the performance
			 measures developed under paragraph (1), the Secretary shall evaluate the
			 programs provided with grant funds under this section in order to—
					(A)judge the
			 performance and effectiveness of such programs;
					(B)identify which
			 programs represent the best practices of entities developing such programs for
			 mid-life and older individuals; and
					(C)identify which
			 programs may be replicated.
					(3)Annual
			 reportsFor each fiscal year in which a grant is awarded under
			 this section, the Secretary shall submit a report to Congress containing a
			 description of the status of the grant program under this section, a
			 description of the programs provided with grant funds under this section, and
			 the results of the evaluation of such programs under paragraph (2).
				4.National training
			 and technical assistance program
			(a)AuthorityThe
			 Secretary is authorized to award a grant to 1 or more eligible entities
			 to—
				(1)create and make
			 available instructional materials and information that promote financial
			 education; and
				(2)provide training
			 and other related assistance regarding the establishment of financial education
			 programs to eligible entities awarded a grant under section 3.
				(b)Eligible
			 EntitiesAn entity is eligible to receive a grant under this
			 section if such entity is a nonprofit organization organized under Section
			 501(c)(3) of the Internal Revenue Code with substantial experience in the field
			 of financial education.
			(c)ApplicationAn
			 eligible entity desiring a grant under this section shall submit an application
			 to the Secretary in such form and containing such information as the Secretary
			 may require.
			(d)Basis and
			 TermThe Secretary shall award a grant under this section on a
			 competitive, merit basis.
			5.Sense of
			 CongressIt is the sense of
			 Congress that, in providing assistance under this Act, the Secretary should
			 place a high priority on the provision of such assistance to organizations that
			 have demonstrated experience in providing financial education to older
			 women.
		6.DefinitionsIn this Act:
			(1)area agency on
			 agingThe term area agency on aging has the meaning
			 given such term in section 102 of the Older
			 Americans Act of 1965 (42 U.S.C. 3002).
			(2)Financial
			 educationThe term financial education means
			 education that promotes an understanding of consumer, economic, and personal
			 finance concepts, including saving for retirement, long-term care, and estate
			 planning and education on predatory lending, identity theft, and financial
			 abuse schemes.
			(3)Mid-life
			 individualThe term mid-life individual means an
			 individual aged 45 to 64 years.
			(4)Older
			 individualThe term older individual means an
			 individual aged 65 or older.
			(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(6)State
			 agencyThe term State agency has the meaning given
			 such term in section 102 of the Older Americans
			 Act of 1965 (42 U.S.C. 3002).
			7.Authorization of
			 appropriations
			(a)AuthorizationThere
			 is authorized to be appropriated to carry out this Act, $100,000,000 for each
			 of the fiscal years 2008 through 2012.
			(b)Limitation on
			 Funds for Evaluation and ReportThe Secretary may use to carry
			 out section 3(e) not more than $200,000 of the amount appropriated under
			 subsection (a) for each fiscal year.
			(c)Limitation on
			 Funds for Training and Technical AssistanceThe Secretary shall
			 use to carry out section 4 not less than 5 percent, and not more than 10
			 percent, of the amount appropriated under subsection (a) for each fiscal
			 year.
			
